Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of the 11th day of May 2012, by and among First Capital Bancorp, a Virginia
corporation (the “Company”), and Kenneth R. Lehman (the “Standby Purchaser”).

RECITALS

WHEREAS, the Standby Purchaser has entered into Standby Purchase Agreement with
the Company pursuant to which the Standby Purchaser has purchased shares of
common stock of the Company, par value $4.00 per share (the “Common Stock”), and
warrants to purchase shares of Common Stock (the “Warrants”);

WHEREAS, as a condition to the closing of the Standby Purchaser’s acquisition of
the securities pursuant to the Standby Purchase Agreement, the Standby Purchaser
and the Company have agreed to enter into this Registration Rights Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, all parties hereto agree as follows:

SECTION 1

DEFINITIONS

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities, by contract or otherwise or
for purposes of the Bank Holding Company Act of 1956, as amended or the Change
in Bank Control Act of 1978, as amended.

“Holder” means the Standby Purchaser and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 2.7 hereof.

“Holders’ Counsel” means one counsel for the selling Holders chosen by Holders
representing a majority interest in the Registrable Securities being registered.

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing (a) a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or (b) a
prospectus and/or prospectus supplement in respect of an appropriate effective
registration statement on Form S-3 or other form approved by the holders of a
majority of Registrable Securities available for sales of securities pursuant to
Rule 415 under the Securities Act.

“Registrable Securities” means (A) all Common Stock held by the Standby
Purchaser and/or the Holders from time to time, (B) the shares of Common Stock
issued or issuable to the Holders pursuant to the exercise of the Warrants, and
(C) any equity securities issued or issuable directly or indirectly with respect
to the securities referred to in any of the foregoing clauses by way of
conversion, exercise or exchange thereof or stock dividend or stock split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization,
provided that, once issued, such securities will not be Registrable Securities
when (i) they are sold pursuant to an effective registration statement under the
Securities Act, (ii) they shall have ceased to be outstanding; or (iii) they
have been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of the securities. No
Registrable Securities may be registered under more than one registration
statement at one time.

“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement (whether or not any registration or
prospectus becomes effective or final) or otherwise complying with its
obligations under this Agreement, including, without limitation, all
registration, filing and listing fees



--------------------------------------------------------------------------------

(including filings made with the Financial Industry Regulatory Authority),
printing expenses (including printing of prospectuses and certificates for the
securities), the Company’s expenses for messenger and delivery services and
telephone, fees and disbursements of counsel for the Company, blue sky fees and
expenses, expenses incurred by the Company in connection with any “road show,”
the fees and disbursements of Holders’ Counsel (but, with respect to the fees
and disbursements of Holders’ Counsel, only to the extent provided in
Section 2.2), and expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration, but shall not include Selling Expenses and the
compensation of regular employees of the Company, which shall be paid in any
event by the Company.

“Rule 144,” “Rule 144A,” “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415”
mean, in each case, such rule promulgated under the Securities Act (or any
successor provision), as the same shall be amended from time to time.

“Scheduled Black-out Period” means the period from and including the last day of
a fiscal quarter of the Company to and including the business day after the day
on which the Company publicly releases its earnings for such fiscal quarter.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute.

“Selling Expenses” means all discounts, selling commissions and stock transfer
taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).

SECTION 2

REGISTRATION

2.1 Registration. Subject to the terms and conditions of this Agreement, the
Company covenants and agrees that at the request of the Standby Purchased, the
Company will promptly prepare and file with the SEC one or more Shelf
Registration Statements (defined below) covering all Registrable Securities (or
otherwise designate an existing Shelf Registration Statement filed with the SEC
to cover the Registrable Securities), and, to the extent any such Shelf
Registration Statement has not theretofore been declared effective or is not
automatically effective upon such filing, the Company shall use reasonable best
efforts to cause such Shelf Registration Statement to be declared or become
effective as soon as practicable and to keep such Shelf Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities for a period from the date of its initial
effectiveness until such time as there are no Registrable Securities remaining
(including by refiling such Shelf Registration Statement (or a new Shelf
Registration Statement) if the initial Shelf Registration Statement expires). If
the Company is a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act) at the time of filing of the Shelf Registration Statement with
the SEC, such Shelf Registration Statement shall be designated by the Company as
an automatic Shelf Registration Statement. In the event that Form S-3 is not
available for the registration of the resale of the Registrable Securities under
this Section 2.1, the Company shall (A) register the resale of the Registrable
Securities on another appropriate form, including, without limitation, Form S-1
and (B) undertake to register the Registrable Securities on Form S-3 promptly
after such form is available, provided that the Company shall maintain the
effectiveness of the Shelf Registration Statement then in effect until such time
as a Shelf Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.

(a) Any registration pursuant to this Section 2.1 shall be effected by means of
a shelf registration under the Securities Act (a “Shelf Registration Statement”)
in accordance with the methods and distribution set forth in the Shelf
Registration Statement and Rule 415. If any Stockholder or any other Holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 2.3; provided, that the Company shall not be required to facilitate
an underwritten offering of Registrable Securities unless the expected gross
proceeds from such offering exceed $1,000,000. The lead underwriters in any such
distribution shall be selected by the holders of a majority of the Registrable
Securities to be distributed and be reasonably acceptable to the Company.



--------------------------------------------------------------------------------

(b) The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration Statement)
or an underwritten offering pursuant to this Section 2: (i) with respect to
securities that are not Registrable Securities; (ii) during any Scheduled
Black-out Period; or (iii) if the Company has notified the Standby Purchaser and
all other Holders that in the good faith judgment of the Board of Directors, it
would be materially detrimental to the Company or its security holders for such
registration or underwritten offering to be effected at such time, in which
event the Company shall have the right to defer such registration or
underwritten offering for a period of not more than 30 days after receipt of the
request of the Standby Purchaser or any other Holder; provided that such right
to delay a registration or underwritten offering shall be exercised by the
Company (A) only if the Company has generally exercised (or is concurrently
exercising) similar black-out rights against holders of similar securities that
have registration rights and (B) not more than twice in any 12-month period and
not more than 60 days in the aggregate in any 12-month period.

(c) After the Closing Date, whenever the Company proposes to register any of its
equity securities, other than a registration pursuant to Section 2.1(a) or a
Special Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to the Standby Purchaser and all other
Holders of its intention to effect such a registration (but in no event less
than 15 days prior to the anticipated filing date) and (subject to
Section 2.1(e)) will include in such registration all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within ten business days after the date of the Company’s notice (a
“Piggyback Registration”). Any such person that has made such a written request
may withdraw its Registrable Securities from such Piggyback Registration by
giving written notice to the Company and the managing underwriter, if any, on or
before the fifth business day prior to the planned effective date of such
Piggyback Registration. The Company may terminate or withdraw any registration
under this Section 2.1(c) prior to the effectiveness of such registration,
whether or not the Standby Purchaser or any other Holders have elected to
include Registrable Securities in such registration. “Special Registration”
means the registration of (i) equity securities and/or options or other rights
in respect thereof solely registered on Form S-4 or Form S-8 (or successor form)
or (ii) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, members of management, employees,
consultants, customers, lenders or vendors of the Company or its subsidiaries or
in connection with dividend reinvestment plans.

(d) If the registration referred to in Section 2.1(c) is proposed to be
underwritten, the Company will so advise the Standby Purchaser and all other
Holders as a part of the written notice given pursuant to Section 2.1(c). In
such event, the right of the Standby Purchaser and all other Holders to
registration pursuant to this Section 2 will be conditioned upon such persons’
participation in such underwriting and the inclusion of such persons’
Registrable Securities in the underwriting, and each such person will (together
with the Company and the other persons distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the
Company. If any participating person disapproves of the terms of the
underwriting, such person may elect to withdraw therefrom by written notice to
the Company, the managing underwriter and the Holders.

(e) The Company represents and warrants that it has not granted to any holder of
its securities and agrees that it shall not grant “piggyback” registration
rights to one or more third parties to include their securities in the Shelf
Registration Statement or in an underwritten offering under the Shelf
Registration Statement pursuant to Section 2.1(a). If a Piggyback Registration
under Section 2.1(c) relates to an underwritten primary offering on behalf of
the Company, and the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first, in
the case of a Piggyback Registration under Section 2.1(c) relating to a primary
offering on behalf of the Company, the securities the Company proposes to sell
for its own account, (ii) second, Registrable Securities of the Standby
Purchaser and all other Holders who have requested registration of Registrable
Securities pursuant to Section 2.1(a) or 2.1(c) of this Agreement, as
applicable, pro rata on the basis of the aggregate number of such securities or
shares proposed to be sold by each such Holder and (iii) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement. Any Registrable Securities withdrawn from such
underwriting shall be excluded and withdrawn from the registration. For any
Holder which is a partnership or corporation, the partners, stockholders,
subsidiaries, members, partners and affiliates of such Holders, or the estates
and family members of any such partners and retired partners and any trusts for
the benefit of any of the foregoing persons shall be deemed to be a single
“Holder”, and any pro rata reduction with respect to such “Holder” shall be
based upon the aggregate amount of shares carrying registration rights owned by
all entities and individuals included in such “Holder”, as defined in this
sentence.



--------------------------------------------------------------------------------

2.2 Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. The Company shall bear its internal expenses (including, without
limitation, all salaries and expenses of their officers and employees performing
legal, accounting or other duties) and expenses of any person, including special
experts, retained by the Company. The Company shall also reimburse the Standby
Purchaser for the reasonable fees and disbursements of legal counsel to the
Standby Purchaser in an amount not to exceed $50,000 per registration. All
Selling Expenses incurred in connection with any registrations hereunder shall
be borne by the holders of the securities so registered pro rata on the basis of
the aggregate offering or sale price of the securities so registered.

2.3 Obligations of the Company. The Company shall use its reasonable best
efforts for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to remain a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act) if it becomes eligible for such
status in the future (and not become an ineligible issuer (as defined in
Rule 405 under the Securities Act)). In addition, whenever required to effect
the registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Shelf Registration Statement,
the Company shall, as expeditiously as reasonably practicable:

(a) Provide each Holder a copy of any disclosure regarding the plan of
distribution of the selling Holders, in each case, with respect to such Holder,
at least three (3) business days in advance of any filing with the SEC of any
registration statement or any amendment or supplement thereto that includes such
information.

(b) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to this Section 2.3, and keep such registration
statement effective or such prospectus supplement current until the securities
described therein are no longer Registrable Securities.

(c) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

(d) Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

(e) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

(f) Notify each Holder at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the applicable prospectus, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing.

(g) Give written notice to the Holders (which notice shall not contain any
material, nonpublic information):

(i) When any registration statement filed pursuant to Section 2 or any amendment
thereto has been filed with the SEC (except for any amendment effected by the
filing of a document with the SEC pursuant to the Securities Exchange Act of
1934 (the “Exchange Act”)) and when such registration statement or any
post-effective amendment thereto has become effective;



--------------------------------------------------------------------------------

(ii) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any registration statement or the initiation of any proceedings for that
purpose;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(v) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

(vi) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 2.3(k) cease to be true
and correct.

(h) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 2.3(g)(iii) at the earliest practicable time.

(i) Upon the occurrence of any event contemplated by Section 2.3(f) or
2.3(g)(v), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 2.3(g)(v) to suspend the use of
the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holder’s or underwriter’s possession. The total number of days that any
such suspension may be in effect in any 180-day period shall not exceed 30 days.

(j) Use best efforts to procure the cooperation of the Company’s transfer agent
in settling any offering or sale of Registrable Securities, including with
respect to the transfer of physical stock certificates into book-entry form in
accordance with any procedures reasonably requested by the Holders or any
managing underwriter(s).

(k) If an underwritten offering is requested pursuant to Section 2.1(a), enter
into an underwriting agreement in customary form, scope and substance and take
all such other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows,” similar sales events and other
marketing activities), (i) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and its subsidiaries, and the Shelf
Registration Statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested,
(ii) furnish the underwriters with opinions of counsel to the Company, addressed
to the managing underwriter(s), if any, covering the matters customarily covered
in such opinions requested in underwritten offerings, (iii) obtain “comfort”
letters from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any business
acquired by the Company for which financial statements and financial data are
included in the Shelf Registration Statement) who have certified the financial
statements included in such Shelf Registration Statement, addressed to each of
the managing underwriter(s), if any, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters, (iv) if
an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures customary in underwritten offerings,
and (v) deliver such documents and certificates as may be reasonably requested
by the Holders of a majority of the Registrable Securities being sold in
connection therewith, their counsel and the managing underwriter(s), if any, to
evidence the continued validity of the representations and warranties made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.



--------------------------------------------------------------------------------

(l) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.

(m) Cause all such Registrable to be listed on each securities exchange on which
similar securities issued by the Company are then listed or, if no similar
securities issued by the Company are then listed on any securities exchange, use
its reasonable best efforts to cause all such Registrable Securities to be
listed on the New York Stock Exchange or NASDAQ, as determined by the Company.

(n) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.

(o) Timely provide to its stockholders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

2.4 Suspension of Sales. During any Scheduled Black-out Period and upon receipt
of written notice from the Company that a registration statement, prospectus or
prospectus supplement contains or may contain an untrue statement of a material
fact or omits or may omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or that circumstances
exist that make inadvisable use of such registration statement, prospectus or
prospectus supplement, each Holder of Registrable Securities shall forthwith
discontinue disposition of Registrable Securities until termination of such
Scheduled Black-out Period or until such Holder has received copies of a
supplemented or amended prospectus or prospectus supplement, or until such
Holder is advised in writing by the Company that the use of the prospectus and,
if applicable the prospectus supplement may be resumed. The total number of days
that any such suspension may be in effect in any 180-day period shall not exceed
30 days.

2.5 Free Writing Prospectuses. No Holder shall use any free writing prospectus
(as defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.

2.6 Indemnification.

(a) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, members, partners,
managers, employees, agents, representatives and Affiliates, and each person, if
any, that controls a Holder within the meaning of the Securities Act (each, an
“Indemnitee”), against any and all Losses (as defined below), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto or any documents incorporated therein by reference or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto) or any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, that the Company shall not be liable to such Indemnitee in
any such case to the extent that any such Loss is based upon (i) an untrue
statement or omission made in such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto),
in reliance upon and in conformity with information regarding such Indemnitee or
its plan of distribution or ownership interests which was furnished in writing
to the Company by such Indemnitee for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, or (ii) offers
or sales effected by or on behalf such Indemnitee “by means of” (as defined in
Rule 159A) a “free writing prospectus” (as defined in Rule 405) that was not
authorized in writing by the Company. “Losses” means any and all losses,
damages, costs, expenses (including reasonable attorneys fees and
disbursements), liabilities, settlement payments, awards, judgments, fines,
obligations, claims, and deficiencies of any kind, excluding special,
consequential, exemplary and punitive damages, other than to the extent any such
special, consequential, exemplary, or punitive damages are paid or payable to a
third party.



--------------------------------------------------------------------------------

(b) If any proceeding shall be brought or asserted against any Indemnitee, such
Indemnitee shall promptly notify the Company in writing, and the Company shall
have the right to assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnitee and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnitee to give such notice shall not
relieve the Company of its obligations or liabilities pursuant to this
Agreement, except to the extent that it shall be finally determined by a court
of competent jurisdiction that such failure shall have materially and adversely
prejudiced the Company. An Indemnitee shall have the right to employ separate
counsel in any such proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Indemnitee
or Indemnitees unless: (i) the Company has agreed in writing to pay such fees
and expenses; (ii) the Company shall have failed promptly to assume the defense
of such proceeding and to employ counsel reasonably satisfactory to such
Indemnitee in any such proceeding; (iii) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnitee and
the Company, and such Indemnitee shall have been advised by counsel that a
conflict of interest exists if the same counsel were to represent such
Indemnitee and the Company; or (iv) there may be one or more legal defenses
available to such Indemnitee or Indemnitees that is different from or in
addition to those available to the Company; provided, that the Company shall not
be liable for the fees and expenses of more than one separate firm of attorneys
at any time for all Indemnitees. The Company shall not be liable for any
settlement of any such proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any pending proceeding in respect of which any Indemnitee is a party, unless
such settlement includes an unconditional release of such Indemnitee from all
liability on claims that are the subject matter of such proceeding and such
settlement provides for no injunctive relief against the Indemnitee. Subject to
the terms of this Agreement, all fees and expenses of the Indemnitee (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section 2.6(b)) shall be paid to the Indemnitee, as
incurred, within ten (10) days of written notice thereof to the Company;
provided, that the Indemnitee shall promptly reimburse the Company for that
portion of such fees and expenses applicable to such actions for which such
Indemnitee is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the Company
within a reasonable time of the commencement of any such action shall not
relieve the Company of any liability to the Indemnitee under this
Section 2.6(b), except to the extent that the Company is materially and
adversely prejudiced in its ability to defend such action.

(c) If the indemnification provided for in Section 2.6(a) is unavailable to an
Indemnitee with respect to any Losses or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount paid or payable by such Indemnitee as
a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnitee, on the one hand, and the Company, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of the Company, on the one hand, and of the Indemnitee, on the other hand,
shall be determined by reference to, among other factors, whether the untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Company or by the Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission; the Company and each Holder agree that it
would not be just and equitable if contribution pursuant to this
Section 2.6(c) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in Section 2.6(a). No Indemnitee guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the Company if the Company was not guilty of such fraudulent
misrepresentation.

2.7 Assignment of Registration Rights. The rights of a Holder to registration of
Registrable Securities pursuant to Section 2 may be assigned by such Holder to a
transferee or assignee of Registrable Securities to which there is transferred
to such transferee no less than $1,000,000 in Registrable Securities; provided,
however, that the transferor shall, within ten days after such transfer, furnish
to the Company written notice of the name and address of such transferee or
assignee and the number and type of Registrable Securities that are being
assigned.

Notwithstanding the foregoing, the rights of a Stockholder to registration of
Registrable Securities pursuant to Section 2 may be assigned to (A) any
Affiliate of the Stockholder (including without limitation any Affiliated fund)
under common control with the Stockholder’s ultimate parent, general partner or
investment advisor or (B) any limited partner, member or shareholder of the
Stockholder or limited partner, member or shareholder of the Stockholder’s
Affiliates to which there is transferred any Registrable Securities, regardless
of amount; provided, however, that the transferor shall, within ten days after
such transfer, furnish to the Company written notice of the name and address of
such transferee or assignee and the number and type of Registrable Securities
that are being assigned.



--------------------------------------------------------------------------------

2.8 Holdback. With respect to any underwritten offering of Registrable
Securities by the Standby Purchaser or other Holders pursuant to Section 2.1,
the Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Shelf Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed 30 days prior and 90 days following the effective date of
such offering as may be requested by the managing underwriter. The Company also
agrees to use its best efforts to cause each of its directors and senior
executive officers to execute and deliver customary lockup agreements in such
form and for such time period up to 90 days as may be requested by the managing
underwriter.

2.9 Rule 144; Rule 144A Reporting. With a view to making available to the
Standby Purchaser and other Holders the benefits of certain rules and
regulations of the SEC that may permit the sale of the Registrable Securities to
the public without registration, the Company agrees to:

(a) make and keep public information with respect to the Company available, as
those terms are understood and defined in Rule 144(c)(1) or any similar or
analogous rule promulgated under the Securities Act, at all times after the
effective date of this Agreement;

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act, and if at any time the Company
is not required to file such reports, make available, upon the request of any
Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) and the Securities Act);

(c) so long as the Standby Purchaser or other Holders own any Registrable
Securities, furnish to the Standby Purchaser or such other Holders forthwith
upon request: a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 under the Securities Act, and of the Exchange
Act; a copy of the most recent annual or quarterly report of the Company; and
such other reports and documents as the Standby Purchaser or other Holders may
reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such securities without registration; and

(d) take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.

2.10 Forfeiture. At any time, any Holder may elect in writing to forfeit its
rights set forth in this Section 2 from that date forward; provided, that a
Holder forfeiting such rights shall nonetheless be entitled to participate under
Section 2.1 in any Pending Underwritten Offering to the same extent that such
Holder would have been entitled to if the Holder had not withdrawn; and
provided, further, that no such forfeiture shall terminate a Holder’s rights or
obligations under Section 2.6 with respect to any prior registration or Pending
Underwritten Offering. “Pending Underwritten Offering” means, with respect to
any Holder forfeiting its rights pursuant to this Section 2.10, any underwritten
offering of Registrable Securities in which such Holder has advised the Company
of its intent to register its Registrable Securities either pursuant to
Section 2.1(a) or Section 2.1(c) prior to the date of such Holder’s forfeiture.

2.11 Termination of Registration Rights. A Holder’s registration rights as to
any securities held by such Holder (and its Affiliates, partners, members and
former members) shall not be available unless such securities are Registrable
Securities.

2.12 Furnishing Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 2.1 or 2.3
that the selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to be included in the
applicable registration statement by applicable law or regulation to effect the
registration of their Registrable Securities.



--------------------------------------------------------------------------------

SECTION 3

MISCELLANEOUS

3.1 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Virginia applicable to contracts
made and to be performed entirely within such Commonwealth. The parties hereto
irrevocably and unconditionally agree that any suit or proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby will be
tried exclusively in the U.S. District Court for the Eastern District of
Virginia or, if that court does not have jurisdiction, in any state court
located in Richmond, Virginia and the parties agree to submit to the
jurisdiction of, and to venue in, such courts.

3.2 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

3.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

3.4 Entire Agreement; Amendment; Waiver. This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subjects
hereof. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated, except by a written instrument signed by the Company
and the Holders of a majority of the Registrable Securities and each Holder of
at least 10% of the Company’s securities; provided, that no amendment shall by
its terms diminish or negatively affect a Holders’ rights in a manner
differently from any other Holder without such Holder’s consent. Any such
amendment, waiver, discharge or termination shall be binding on all the Holders
of Registrable Securities, but in no event shall the obligation of any Holder of
Registrable Securities hereunder be materially increased, except upon the
written consent of such Holder of Registrable Securities.

3.5 Additional Parties. Any person that acquires Registrable Securities pursuant
to the terms of this Agreement and upon execution of a signature page to this
Agreement shall be deemed a Holder hereunder. The addition of such other Holders
shall not be deemed an amendment under Section 3.4 of this Agreement and no
approval of any existing Stockholder or party to this Agreement other than the
Company shall be required to effect such action. The Standby Purchaser consents
to the provisions of this Section 3.5.

3.6 Notices, Etc. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (i) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e-mail or otherwise, (ii) on the first (1st) business day following
the date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier service or (iii) on the earlier of confirmed receipt or the
fifth (5th) business day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered, (x) if to a Holder, as indicated on the
signature page attached hereto, or at such other address as such Holder or
permitted assignee shall have furnished to the Company in writing, or (y) if to
the Company, at First Capital Bancorp, 4222 Cox Road, Glen Allen, Virginia,
Attention: John Presley, or at such other address as the Company shall have
furnished to each Holder in writing.

3.7 Delays or Omissions. No failure or delay of any party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder. Any agreement on the part of any party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.

3.8 Rights; Separability. Unless otherwise expressly provided herein, a Holder’s
rights hereunder are several rights, not rights jointly held with any of the
other Holder. In case any provision of the Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

3.9 Information Confidential. Each Holder acknowledges that the information
received by them pursuant hereto is confidential and for its use only on behalf
of the Company, and it will not use such confidential information in



--------------------------------------------------------------------------------

violation of the Exchange Act or reproduce, disclose or disseminate such
information to any other person (other than its partners, parent, subsidiaries,
employees or agents having a need to know the contents of such information, and
its attorneys), except in connection with the exercise of rights under this
Agreement, unless the Company or some other party other than the Holder has made
such information available to the public generally, or such Holder is required
to disclose such information by a governmental body (or order thereof) or
pursuant to any law, statute, rule or regulation.

3.10 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

3.11 Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

3.12 Counterparts; Facsimile. This Agreement may be executed by facsimile and in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. Such facsimile signatures shall be
deemed original signatures for all purposes.

In Witness Whereof, the parties have executed this Agreement as of the date and
year first above written.

 

FIRST CAPITAL BANCORP By:  

/s/ John M. Presley

Name:  

John M. Presley

Title:  

Managing Director and Chief Executive Officer

STANDBY PURCHASER

/s/ Kenneth R. Lehman

Kenneth R. Lehman